DETAILED ACTION
The Non-Final Rejection mailed 05/26/2022 is vacated in view of this Non-Final Rejection. This Non-Final Rejection corrects the Wilder (GB 2389831) to read Wilder (GB 2389881).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 04/30/2021 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 12-16 recite the broad recitation “a cryogenic fluid”, and the claim also recites “as liquified hydrogen” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delobel et al. (EP 1111280).
Delobel discloses 
1. A cryogenic globe valve (fig. 4; [0014]) having an axial cylindrical portion as a long- neck structure (top and bottom extending portions of 11, seen in fig. 4) extended into its body (11), wherein a resin-made valve disk (16, fig. 5a) having a conical surface (B) having a reduced-diameter tapered shape (as seen in fig. 5a) is attached to a lower end (10, 14) of an elongated stem (1) such that the resin-made valve disk is three- dimensionally operable with respect to the stem even under an extremely low-temperature condition (gap α allows axial movement/expansion and β allows radial movement/expansion, thus allowing three dimensional operability; [0014] discloses including cryogenic temperatures).
4. The cryogenic globe valve according to claim 1, wherein an engagement portion (18) provided in an upper part of the resin-made valve disk engages with an attachment groove (18) provided in a lower end of the stem, and the resin-made valve disk and the lower end of the stem are attached to each other with a predetermined gap interposed therebetween (gaps α and β), to maintain a clearance so that the resin-made valve disk is movable with respect to the gap when the resin-made valve disk thermally contracts ([0014] discloses expansion/contraction in cryogenic temperatures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are is rejected under 35 U.S.C. 103 as being unpatentable over Delobel et al. (EP 1111280) in view of Gentzel (US 3141474).
Delobel et al. further disclose wherein an attachment portion or an insertion portion (portion in 18) provided in an upper part of the resin-made valve disk (16) is inserted into an insertion portion or attachment portion (18) provided in a lower end (10, 14) of the stem.  However, Delobel does not disclose a through hole is formed in a direction intersecting a length direction of the stem in the insertion portion and the attachment portion, a fixing member is inserted into the through hole to attach the attachment portion and the lower end of the stem to each other, and a gap is provided between the fixing member and the through hole, to maintain a clearance so that the resin-made valve disk is movable with respect to the gap when the resin-made valve disk thermally contracts.
Gentzel teach a related valve having an attachment portion or an insertion portion (46) provided in an upper part of the valve disk (44) is inserted into an insertion portion or attachment portion (124) provided in a lower end (50, 122) of the stem; a through hole (134, 128, 130) is formed in a direction intersecting a length direction of the stem in the insertion portion and the attachment portion, a fixing member (136) is inserted into the through hole to attach the attachment portion and the lower end of the stem to each other, and a gap is provided between the fixing member and the through hole, to maintain a clearance, for the purpose of providing and alternate connection between a valve disk and a stem that allows play for automatic adjustment of the disc on the seat (col. 3, ll. 60-63).
It would have been obvious to one having ordinary skill in the art to modify the invention of Delobel, to include a through hole is formed in a direction intersecting a length direction of the stem in the insertion portion and the attachment portion, a fixing member is inserted into the through hole to attach the attachment portion and the lower end of the stem to each other, and a gap is provided between the fixing member and the through hole, to maintain a clearance so that the resin-made valve disk is movable with respect to the gap when the resin-made valve disk thermally contracts, as taught by Gentzel, for the purpose of providing and alternate connection between a valve disk and a stem that allows play for automatic adjustment of the disc on the seat, and which would therefore similarly maintain a clearance so that the resin-made valve disk is movable with respect to the gap when the resin-made valve disk thermally contracts, as Delobel’s valve does.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Delobel et al. (EP 1111280) in view of Wilder (GB 2389881).
Delobel et al. disclose the invention as essentially claimed, except for wherein an angle of a valve disk seal surface of the resin-made valve disk is smaller than an angle of a valve seat seal surface provided in the body.
Wilder teaches a related cryogenic valve wherein an angle of a valve disk seal surface of the valve member (23) is smaller than an angle of a valve seat (10) seal surface provided in the body, for the purpose of providing an alternate linear contact seal (22), which is known for being a high pressure type of sealing in valves.  
It would have been obvious to one having ordinary skill in the art to modify the invention of Delobel, such that an angle of a valve disk seal surface of the resin-made valve disk is smaller than an angle of a valve seat seal surface provided in the body, as suggested by Wilder, for the purpose of providing an alternate linear contact seal which is known for being a high pressure type of sealing in valves.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delobel et al. (EP 1111280) in view of Fink (US 6302374).
Delobel et al. disclose the invention as essentially claimed, however, does not specify details to the upper end of the valve assembly.  Therefore Delobel et al. do not disclose wherein a ground portion is provided at an upper end of the axial cylindrical portion, and an upper part of the axial cylindrical portion is made to have a bellows structure such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion.
Fink teaches a related cryogenic valve wherein a ground portion (portion to the left of 97, fig. 3) is provided at an upper end of the axial cylindrical portion (26), and an upper part of the axial cylindrical portion is made to have a bellows structure (90) such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion, for the purpose of providing a sealing assembly positioned to prevent gas leakage around the second end of the shaft (col. 3, ll. 39-44) to the actuator or to atmosphere.
It would have been obvious to one of ordinary skill in the art to modify the invention of Delobel et al., to include a ground portion provided at an upper end of the axial cylindrical portion, and an upper part of the axial cylindrical portion is made to have a bellows structure such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion, as taught by Fink, for the purpose of providing a sealing assembly positioned to prevent gas leakage around the second end of the shaft to the actuator or to atmosphere.

Claims 8-9 are is rejected under 35 U.S.C. 103 as being unpatentable over Delobel et al. (EP 1111280) in view of Gentzel (US 3141474) further in view of Wilder (GB 2389881).
Delobel et al. in view of Gentzel disclose the invention as essentially claimed, except for wherein an angle of a valve disk seal surface of the resin-made valve disk is smaller than an angle of a valve seat seal surface provided in the body.
Wilder teaches a related cryogenic valve wherein an angle of a valve disk seal surface of the valve member (23) is smaller than an angle of a valve seat (10) seal surface provided in the body, for the purpose of providing an alternate linear contact seal (22), which is known for being a high pressure type of sealing in valves.  
It would have been obvious to one having ordinary skill in the art to modify the invention of Delobel, such that an angle of a valve disk seal surface of the resin-made valve disk is smaller than an angle of a valve seat seal surface provided in the body, as suggested by Wilder, for the purpose of providing an alternate linear contact seal which is known for being a high pressure type of sealing in valves.

Claims 12-13 are is rejected under 35 U.S.C. 103 as being unpatentable over Delobel et al. (EP 1111280) in view of Gentzel (US 3141474) further in view of Fink (US 6302374).
Delobel et al. disclose the invention as essentially claimed, however, does not specify details to the upper end of the valve assembly.  Therefore Delobel et al. do not disclose wherein a ground portion is provided at an upper end of the axial cylindrical portion, and an upper part of the axial cylindrical portion is made to have a bellows structure such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion.
Fink teaches a related cryogenic valve wherein a ground portion (portion to the left of 97, fig. 3) is provided at an upper end of the axial cylindrical portion (26), and an upper part of the axial cylindrical portion is made to have a bellows structure (90) such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion, for the purpose of providing a sealing assembly positioned to prevent gas leakage around the second end of the shaft (col. 3, ll. 39-44) to the actuator or to atmosphere.
It would have been obvious to one of ordinary skill in the art to modify the invention of Delobel et al., to include a ground portion provided at an upper end of the axial cylindrical portion, and an upper part of the axial cylindrical portion is made to have a bellows structure such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion, as taught by Fink, for the purpose of providing a sealing assembly positioned to prevent gas leakage around the second end of the shaft to the actuator or to atmosphere.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Delobel et al. (EP 1111280) in view of Wilder (GB 2389881), as applied above, further in view of Fink (US 6302374).
Delobel et al. disclose the invention as essentially claimed, however, does not specify details to the upper end of the valve assembly.  Therefore Delobel et al. do not disclose wherein a ground portion is provided at an upper end of the axial cylindrical portion, and an upper part of the axial cylindrical portion is made to have a bellows structure such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion.
Fink teaches a related cryogenic valve wherein a ground portion (portion to the left of 97, fig. 3) is provided at an upper end of the axial cylindrical portion (26), and an upper part of the axial cylindrical portion is made to have a bellows structure (90) such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion, for the purpose of providing a sealing assembly positioned to prevent gas leakage around the second end of the shaft (col. 3, ll. 39-44) to the actuator or to atmosphere.
It would have been obvious to one of ordinary skill in the art to modify the invention of Delobel et al., to include a ground portion provided at an upper end of the axial cylindrical portion, and an upper part of the axial cylindrical portion is made to have a bellows structure such that a cryogenic fluid as liquefied hydrogen does not flow into the ground portion side and is made to have a ground sealing structure sufficient for a hydrogen fluid at a pressure exceeding an atmospheric pressure to leak out of the ground portion, as taught by Fink, for the purpose of providing a sealing assembly positioned to prevent gas leakage around the second end of the shaft to the actuator or to atmosphere.

Allowable Subject Matter
Claims 6, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1411904, US 3030977, US 2848187, US 4089504, DE 2827527, US 20170082216, CN 103791104, and EP 0244185 each disclose related valves having attached valve disks to a valve stem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753